- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-8874 AMBER RESOURCES COMPANY OF COLORADO (FORMERLY NAMED AMBER RESOURCES COMPANY) (Exact name of registrant as specified in its charter) Delaware 84-0750506 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No. ) 370 17th Street, Suite 4300 Denver, Colorado (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (303) 293-9133 Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.0625 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No ý Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ý No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definition of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer ý Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No ý The aggregate market value as of the Company's voting stock held by non-affiliates of the Company as of June 30, 2009 could not be determined because there is no established public trading market. As of March 31, 2010, 4,666,185 shares of registrant's Common Stock $.0625 par value were issued and outstanding. TABLE OF CONTENTS PART I PAGE Item 1. DESCRIPTION OF BUSINESS 4 Item 1A. RISK FACTORS 7 Item 1B. UNRESOLVED STAFF COMMENTS 10 Item 2. DESCRIPTION OF PROPERTIES 10 Item 3. LEGAL PROCEEDINGS 12 Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 12 PART II Item 5. MARKET FOR REGISTRANTS COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 13 Item 6. SELECTED FINANCIAL DATA 13 Item 7. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 Item 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 17 Item 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 17 Item 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 17 Item 9A. CONTROLS AND PROCEDURES 17 Item 9B. OTHER INFORMATION 18 PART III Item 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 19 Item 11. EXECUTIVE COMPENSATION 20 Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 21 Item 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 21 PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 22 The terms "Amber," "Company," "we," "our," and "us" refer to Amber Resources Company of Colorado. 2 CAUTIONARY STATEMENT FOR PURPOSES OF THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1 GENERAL. We are including the following discussion to inform our existing and potential security holders generally of some of the risks and uncertainties that can affect us and to take advantage of the "safe harbor" protection for forward-looking statements afforded under federal securities laws. From time to time, our management or persons acting on our behalf make forward-looking statements to inform existing and potential security holders about us. These statements may include projections and estimates concerning the timing and success of specific projects and our future (1) income, (2) oil and gas production, and (3) capital spending. Forward-looking statements are generally accompanied by words such as "estimate," "project," "predict," "believe," "expect," "anticipate," "plan," "goal" or other words that convey the uncertainty of future events or outcomes. Sometimes we will specifically describe a statement as being a forward-looking statement. In addition, except for the historical information contained in this report, the matters discussed in this report are forward-looking statements. These statements by their nature are subject to certain risks, uncertainties and assumptions and will be influenced by various factors. Should any of the assumptions underlying a forward-looking statement prove incorrect, actual results could vary materially. We believe the factors discussed below are important factors that could cause actual results to differ materially from those expressed in a forward-looking statement made herein or elsewhere by us or on our behalf. The factors listed below are not necessarily all of the important factors. Unpredictable or unknown factors not discussed herein could also have material adverse effects on actual results of matters that are the subject of forward-looking statements. We do not intend to update our description of important factors each time a potential important factor arises. We advise our shareholders that they should (1) be aware that important factors not described below could affect the accuracy of our forward-looking statements and (2) use caution and common sense when analyzing our forward-looking statements in this document or elsewhere, and all of such forward-looking statements are qualified by this cautionary statement. Historically, natural gas and crude oil prices have been volatile. These prices rise and fall based on changes in market demand and changes in the political, regulatory and economic climate and other factors that affect commodities markets generally and are outside of our control. Changes in the legal, political and/or regulatory environment could have a material adverse effect on our future results of operations and financial condition. Our ability to economically produce and sell any future oil and gas production may be affected and could possibly be restrained by a number of legal, political and regulatory factors. 3 PART I ITEM 1. DESCRIPTION OF BUSINESS Business Development During the fiscal year ended December 31, 2009, Amber Resources Company of Colorado, a subsidiary of Delta Petroleum Corporation, formerly named "Amber Resources Company" ("Amber," the "Company," "we" or "us"), was engaged in the exploration, development and production of oil and gas properties. On July 1, 2001 we sold all of our proved producing properties to Delta Petroleum Corporation ("Delta"). As of December 31, 2009, our remaining principal asset was cash in the bank because during 2009 we delivered assignments conveying all of our interests in three undeveloped Federal units located in the Santa Barbara Channel and the Santa Maria Basin offshore California to the United States of America in connection with the entry of a final judgment in the amount of $1,496,235 entered in our favor and against the United States. (See Legal Proceedings, Item 3 herein.) We were established as a Delaware corporation on January 17, 1978. Our offices are located at Suite 4300, 370 17th Street, Denver, Colorado 80202. As of December 31, 2009, Delta owned 4,277,977 shares (91.68%) of our outstanding common stock. We are managed by Delta under a management agreement effective October 1, 1998 which provides for the sharing of the management between the two companies and allocation of related expenses. In June 2004, we applied for and received a reinstatement of our charter with the State of Delaware which had been voided. In connection with our reinstatement, we were required to change our name to "Amber Resources Company of Colorado." This was due to the fact that our prior name was taken by another company during the period our charter was void. At December 31, 2009, we had an authorized capital of 5,000,000 shares of $0.10 par value preferred stock of which no shares were issued and 25,000,000 shares of $0.0625 par value common stock of which 4,666,185 shares were issued and outstanding. Business of Issuer We began 2009 engaged in only one industry, namely the acquisition, exploration and development of offshore oil and gas properties and related business activities. However, during 2009, we had no production and no proved reserves and we disposed of all of our oil and gas properties and are not actively engaged in the oil and gas business at the present time. We are evaluating the possibility of continuing in business or merging with another entity, but if this is not accomplished in the near term, management expects that it will take actions to liquidate the Company during the 2010 fiscal year and distribute our net assets to our shareholders. Principal Products or Services and Their Markets Although we do not currently have any production or active business operations, we anticipate that the principal products to be produced by us would be crude oil and natural gas. It is anticipated that these products would be generally sold at the wellhead to purchasers in the immediate area where the product would be produced. The principal markets for oil and gas would generally be refineries and transmission companies with facilities near producing properties. Distribution Methods of the Products or Services We do not currently have any oil or gas production. Generally, when a company does have production, oil is picked up and transported by the purchaser from the wellhead. In some instances a fee is charged for the cost of transporting the oil, which fee is deducted from or accounted for in the price paid for the oil. Natural gas wells are connected to pipelines generally owned by the natural gas purchasers. A variety of pipeline transportation charges are usually included in the calculation of the price paid for the natural gas. 4 Competitive Business Conditions Oil and gas exploration and development of undeveloped properties is a highly competitive and speculative business. If we were to continue in the oil and gas business, we would compete with a number of other companies, including major oil companies and other independent operators, which are more experienced and which have greater financial resources. We do not hold a significant competitive position in the oil and gas industry. Sources and Availability of Raw Materials and Names of Principal Suppliers Oil and gas may be considered raw materials essential to our past business. The acquisition, exploration, development, production, and sale of oil and gas are subject to many factors which are outside of our control. These factors include national and international economic conditions, availability of drilling rigs, casing, pipe, and other equipment and supplies, proximity to pipelines, the supply and price of other fuels, and the regulation of prices, production, transportation, and marketing by the Department of Energy and other federal and state governmental authorities. Dependence on One or a Few Major Customers We currently do not have any oil or gas production and consequently we do not currently have any customers. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements and Labor Contracts We do not own any patents, trademarks, licenses, franchises, concessions or royalty agreements. We are not a party to any labor contracts. Need for Any Governmental Approval of Principal Products or Services Although we would be required to obtain certain permits and other approvals from various governmental agencies prior to drilling wells and producing oil and/or natural gas if we decided to continue in business, we would not need to obtain governmental approval of our anticipated principal products or services. Governmental approval, however, was a major impediment to the development of the undeveloped properties that we recently conveyed back to the government. Government Regulation of the Oil and Gas Industry General The oil and gas exploration and development business is affected by numerous federal, state and local laws and regulations, including those relating to protection of the environment, public health, and worker safety. The technical requirements of these laws and regulations are becoming increasingly expensive, complex, and stringent. Non-compliance with these laws and regulations may result in imposition of substantial liabilities including civil and criminal penalties. In addition, certain laws impose strict liability for environmental remediation and other costs. Changes in any of these laws and regulations could have a material adverse effect on our business. In light of the many uncertainties with respect to future laws and regulations, we cannot predict the overall effect of such laws and regulations on our future operations. Nevertheless, the trend in environmental regulation is to place more restrictions and controls on activities that may affect the environment, and future expenditures for environmental compliance or remediation may be substantially more than we expect. We believe that our operations comply in all material respects with all applicable laws and regulations and that the existence and enforcement of such laws and regulations have no more restrictive effect on our method of operations than on other similar companies in the energy industry. Accidental leaks and spills requiring cleanup may occur in the ordinary course of business, and the costs of preventing and responding to such releases are embedded in the normal costs of doing business. In addition to the costs of environmental protection associated with our ongoing operations, we may incur unforeseen investigation and remediation expenses at facilities we formerly owned and operated or at third-party owned waste disposal sites that we 5 have used. Such expenses are difficult to predict and may arise at sites operated in compliance with past industry standards and procedures. The following discussion contains summaries of certain laws and regulations and is qualified in its entirety by the foregoing. Environmental Regulation Oil and gas operations are subject to numerous federal, state, and local environmental laws and regulations concerning our oil and gas operations, products and other activities. In particular, these laws and regulations govern, among other things, the issuance of permits associated with exploration, drilling and production activities, the types of activities that may be conducted in environmentally protected areas such as wetlands and wildlife habitats, the release of emissions into the atmosphere, the discharge and disposal of regulated substances and waste materials, offshore oil and gas operations, the reclamation and abandonment of well and facility sites, and the remediation of contaminated sites. Governmental approvals and permits are currently, and would in the future be, required in connection with our oil and gas operations if we were to continue in business rather than liquidating. The success of obtaining, and the duration of, such approvals are contingent upon a significant number of variables, many of which would not be within our control. To the extent such approvals are required and not granted, any contemplated operations would be delayed, curtailed or prohibited. Hazardous Substances and Waste Disposal We do not currently own or lease any interests in any producing properties. It is possible, however, that we might acquire interests in producing properties or non-producing properties that may become productive in the future if we do not liquidate and instead elect to continue in the oil and gas business. The federal Comprehensive Environmental Response, Compensation and Liability Act ("CERCLA") and comparable state statutes impose strict joint and several liability on current and former owners and operators of sites and on persons who disposed of or arranged for the disposal of "hazardous substances" found at sites where hydrocarbons or other waste is found to have been disposed of or released on or under their properties. The federal Resource Conservation and Recovery Act ("RCRA") and comparable state statutes govern the management and disposal of wastes. Although CERCLA currently excludes petroleum from cleanup liability, many state laws affecting our operations impose clean up liability regarding petroleum and petroleum related products. In addition, although RCRA currently classifies certain exploration and production wastes as "non hazardous," such wastes could be reclassified as hazardous wastes, thereby making such wastes subject to more stringent handling and disposal requirements. If such a change were to occur, it could have a significant impact on our operating costs, as well as the gas and oil industry in general. Oil Spills The Federal Clean Water Act ("CWA") and the Federal Oil Pollution Act of 1990, as amended ("OPA"), impose significant penalties and other liabilities with respect to oil spills that damage or threaten navigable waters of the United States. Under the OPA, (i) owners and operators of onshore facilities and pipelines, (ii) lessees or permittees of an area in which an offshore facility is located and (iii) owners and operators of tank vessels ("Responsible Parties") are strictly liable on a joint and several basis for removal costs and damages that result from a discharge of oil into the navigable waters of the United States. These damages include, for example, natural resource damages, real and personal property damages and economic losses. OPA limits the strict liability of Responsible Parties for removal costs and damages that result from a discharge of oil to $350 million in the case of onshore facilities, $75 million plus removal costs in the case of offshore facilities, and in the case of tank vessels, an amount based on gross tonnage of the vessel. However, these limits do not apply if the discharge was caused by gross negligence or willful misconduct, or by the violation of an applicable Federal safety, construction or operating regulation by the Responsible Party, its agent or subcontractor or in certain other circumstances. To date, we have not had any material spills. 6 In addition, with respect to certain offshore facilities, OPA requires evidence of financial responsibility in an amount of up to $150 million. Tank vessels must provide such evidence in an amount based on the gross tonnage of the vessel. Failure to comply with these requirements or failure to cooperate during a spill event may subject a Responsible Party to civil or criminal enforcement actions and penalties. Environmental Protection If we were to continue to be engaged in the business of acquiring, operating, exploring for and developing natural resources rather than liquidating, we would be subject to various state and local provisions regarding environmental and ecological matters. In such instance, compliance with environmental laws might potentially necessitate significant capital outlays, may materially affect our earnings potential, and could cause material changes in our proposed business. Capital expenditures relating to environmental control facilities have not been material to our operation since our inception. In addition, we do not anticipate that any such expenditures would be material during the year ending December 31, 2010. Employees We have no employees. ITEM 1A. RISK FACTORS An investment in our securities involves a high degree of risk. You should carefully read and consider the risks described below before deciding to invest in our securities. The occurrence of any of the following risks could materially harm our business, financial condition, results of operations or cash flows. In any such case, the trading price of our common stock and other securities could decline, and you could lose all or part of your investment. When determining whether to invest in our securities, you should also refer to the other information contained or incorporated by reference in this Annual Report on Form 10-K, including our consolidated financial statements and the related notes. Risks Related To Our Business and Industry We currently have no revenues or business operations. On July 1, 2001 we sold all of our proved producing properties to Delta, and on April 10, 2009 we conveyed all of our remaining oil and gas properties back to the government. We currently have no business operations and there can be no assurance that we will ever be successful in establishing any revenues. We are controlled by Delta. As of December 31, 2009, Delta owned 91.68% of our outstanding common stock. Accordingly, Delta controls the election of our officers and directors and the management of our business. Delta's ownership of such a large percentage of our shares may discourage transactions involving actual or potential changes of control, including transactions that otherwise could involve payment of a premium over prevailing market prices to stockholders for their common stock. We are subject to the risk of possibly becoming an investment company . We are not currently engaged in active business operations and have not yet made a decision as to whether we will continue in business or liquidate, although we currently believe it is likely that we will liquidate during the current fiscal year. If we do not liquidate and do not engage in active business operations it is possible that we could be required to register with the SEC as an investment company. Under Section 3(a)(1)(C) of the Investment Company Act of 1940 (the "1940 Act"), an issuer is deemed to be an investment company if it is engaged in the business of investing, reinvesting, owning, holding, or trading in securities, and owns or proposes to acquire "investment securities" having a value exceeding 40% of the value of the issuers total assets (exclusive of U.S. government securities and cash items) on an unconsolidated basis. The 1940 Act defines "investment securities" broadly to include virtually all securities except U.S. government securities and securities issued by majority-owned subsidiaries that are not themselves regulated or exempt investment 7 companies. Rule 3a-1 under the 1940 Act exempts an issuer if no more than 45% of its total assets consist of, and not more than 45% of its net income (for the last four fiscal quarters combined) is derived from, securities other than U.S. government securities, securities issued by employees securities companies, securities of majority-owned subsidiaries and primarily controlled companies. If we do not liquidate and invest our litigation proceeds in investment securities, it is possible that we could inadvertently be deemed to be an investment company under the 1940 Act. If we were to become an inadvertent investment company, we would have one year to divest of a sufficient amount of investment securities and/or acquire other assets sufficient to cause us to no longer be an investment company. Registered investment companies are subject to extensive, restrictive and potentially adverse regulation relating to, among other things, operating methods, management, capital structure, dividends and transactions with affiliates. If it were established that we are an unregistered investment company, there would be a risk, among other material adverse consequences, that we could become subject to monetary penalties or injunctive relief, or both, in an action brought by the SEC, that we would be unable to enforce contracts with third parties or that third parties could seek to obtain rescission of transactions with us undertaken during the period it was established that we were an unregistered investment company. The exploration, development and operation of oil and gas properties involve substantial risks that may result in a total loss of investment. The business of exploring for and, to a lesser extent, developing and operating oil and gas properties involves a high degree of business and financial risk, and thus a substantial risk of investment loss that even a combination of experience, knowledge and careful evaluation may not be able to overcome. Oil and gas drilling and production activities may be shortened, delayed or canceled as a result of a variety of factors, many of which are beyond our control. These factors include: unexpected drilling conditions; pressure or irregularities in formations; equipment failures or accidents; adverse changes in prices; weather conditions; shortages in experienced labor; and shortages or delays in the delivery of equipment. If we were to continue in the oil and gas business, it is possible that we would drill wells that are unproductive or, although productive, do not produce oil and/or natural gas in economic quantities. Acquisition and completion decisions generally are based on subjective judgments and assumptions that are speculative. It is impossible to predict with certainty the production potential of a particular property or well. Furthermore, a successful completion of a well does not ensure a profitable return on the investment. A variety of geological, operational, or market-related factors, including, but not limited to, unusual or unexpected geological formations, pressures, equipment failures or accidents, fires, explosions, blowouts, cratering, pollution and other environmental risks, shortages or delays in the availability of drilling rigs and the delivery of equipment, loss of circulation of drilling fluids or other conditions may substantially delay or prevent completion of any well or otherwise prevent a property or well from being profitable. A productive well may become uneconomic in the event water or other deleterious substances are encountered which impair or prevent the production of oil and/or natural gas from the well. In addition, production from any well may be unmarketable if it is contaminated with water or other deleterious substances. The oil and gas industry experiences numerous operating hazards that could result in substantial losses. The exploration, development and operation of oil and gas properties also involve a variety of operating risks including the risk of fire, explosions, blowouts, cratering, pipe failure, abnormally pressured formations, natural disasters, acts of terrorism or vandalism, and environmental hazards, including oil spills, gas leaks, pipeline ruptures or discharges of toxic gases. These industry-operating risks can result in injury or loss of life, severe damage to or destruction of property, natural resources and equipment, pollution or other environmental damage, clean-up responsibilities, regulatory investigation and penalties, and suspension of operations which could result in substantial losses. 8 We depend on Delta to provide management services. None of our management personnel is employed by our Company, but are instead employees of Delta. The loss of any one of our management personnel could severely harm our business. If we cannot retain our current management or attract additional experienced personnel, our ability to conduct our business could be adversely affected. We may incur substantial costs to comply with various federal, state and local laws and regulations. The oil and gas business is subject to stringent federal, state and local laws and regulations relating to the release or disposal of materials into the environment or otherwise relating to health and safety, environmental protection or the oil and gas industry generally. Legislation affecting the industry is under constant review for amendment or expansion, frequently increasing the regulatory burden. Compliance with such laws and regulations often increases our cost of doing business and, in turn, decreases our profitability. Failure to comply with these laws and regulations may result in the assessment of administrative, civil and criminal penalties, the incurrence of investigatory or remedial obligations, or issuance of cease and desist orders. The environmental laws and regulations to which the oil and gas business is subject may: require applying for and receiving a permit before drilling commences; restrict the types, quantities and concentration of substances that may be released into the environment in connection with drilling and production activities; limit or prohibit drilling activities on certain lands lying within wilderness, wetlands and other protected areas; and impose substantial liabilities for pollution resulting from our operations. Under applicable environmental laws and regulations, including CERCLA, RCRA and analogous state laws, we could be held strictly liable for the removal or remediation of previously released materials or contamination of properties that we own regardless of whether we were responsible for the release or if our operations were standard in the industry at the time they were performed. Risks Related To Our Stock There is currently no market for our common stock. There have been no quotations for our stock for several years, and we do not know if any market for our stock will ever develop. As a result, an investment in our common stock would be considered illiquid. Persons who need to have liquidity in their investments should not purchase our common stock. We may issue shares of preferred stock with greater rights than our common stock. Although we have no current plans, arrangements, understandings or agreements to issue any preferred stock, our certificate of incorporation authorizes our board of directors to issue one or more series of preferred stock and set the terms of the preferred stock without seeking any further approval from our stockholders. Any preferred stock that is issued may rank ahead of our common stock, in terms of dividends, liquidation rights and voting rights. There may be future dilution of our common stock. If we sell additional equity or convertible debt securities, such sales could result in increased dilution to our stockholders. 9 The common stock is an unsecured equity interest in our Company. As an equity interest, the common stock will not be secured by any of our assets. Therefore, in the event we are liquidated, the holders of the common stock will receive a distribution only after all of our secured and unsecured creditors have been paid in full. There can be no assurance that we will have sufficient assets after paying our secured and unsecured creditors to make any distribution to the holders of the common stock. Our stockholders do not have cumulative voting rights. Holders of our common stock are not entitled to accumulate their votes for the election of directors or otherwise. Accordingly, a plurality of holders of our outstanding common stock will be able to elect all of our directors. As of December 31, 2009, Delta owned 91.68% of our outstanding common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. DESCRIPTION OF PROPERTIES Office Facilities We share offices with Delta under a management agreement with Delta. Under this agreement, we pay Delta a quarterly management fee of $25,000 for our share of rent, secretarial and administrative, accounting and management services of Delta's officers and employees. Oil and Gas Properties We sold all of our onshore producing properties to Delta on July 1, 2001. As such, no oil and gas revenues were recorded during the years ended December 31, 2009, 2008 and 2007. No reserve estimates were prepared for these periods as all remaining leases were undeveloped. In April 2009, we conveyed all of our ownership interest in all of our remaining properties to the United States and we currently own no interests in any oil or gas properties. Prior to this conveyance, we owned the properties described below. Offshore Federal Waters: Santa Barbara, California Area Unproved Undeveloped Properties Gato Canyon Unit. Prior to the April 2009 conveyance described above, we held a 6.97% working interest, with capitalized costs of approximately $1.4 million (net of a $1.7 million impairment), in the Gato Canyon Unit. This 10,100 acre unit is operated by Samedan Oil Corporation. Seven test wells have been drilled on the Gato Canyon structure. Five of these were drilled within the boundaries of the Unit and two were drilled outside the Unit boundaries in the adjacent State Tidelands. The test wells were drilled as follows: within the boundaries of the Unit, three wells were drilled by Exxon, two in 1968 and one in 1969; one well was drilled by Arco in 1985; and one well was drilled by Samedan in 1989. Outside the boundaries of the Unit, in the State Tidelands but still on the Gato Canyon Structure, one well was drilled by Mobil in 1966 and one well was drilled by Union Oil in 1967. In April 1989, Samedan tested the P-0460 #2 which yielded a combined test flow rate of 5,160 Bbls of oil per day from six intervals in the Monterey Formation between 5,880 and 6,700 feet of drilled depth. The Monterey Formation is a highly fractured shale formation. The Monterey (which ranges from 500' to 2,900' in thickness) is the main productive and target zone in many offshore California oil fields (including our former federal leases and/or units). Lion Rock Unit. Prior to the April 2009 conveyance described above, we held a 1% net profits interest, with no capitalized costs (net of a $1.6 million impairment), in the Lion Rock Unit. The Lion Rock Unit is operated by Aera Energy LLC and is located in the Offshore Santa Maria Basin, eight to ten miles from the coastline. Water depths range from 300 feet to 600 feet in the area of the field. It was anticipated that any oil and gas produced at Lion Rock would have been processed at a new facility in the onshore Santa Maria Basin or at the existing Lompoc facility and would have been transported out of Santa Barbara County in the All American 10 Pipeline or the Tosco-Unocal Pipeline. operations with no specified end date. The Lion Rock Unit was held under a directed suspension of Sword Unit. Prior to the April 2009 conveyance described above, we held a .87% working interest, with capitalized costs of approximately $53,000 (net of a $228,000 impairment), in the Sword Unit. This 12,240 acre unit was operated by Samedan Oil Corporation. In aggregate, three wells have been drilled on this unit of which two wells were completed and tested in the Monterey formation with calculated flow rates of from 4,000 to 5,000 Bbls per day with an estimated average gravity of 10.6E API. The two completed test wells were drilled by Conoco, one in 1982 and the second in 1985. The Sword field is located in the western Santa Barbara Channel ten miles west of Point Conception and five miles south of Point Arguello field's Platform Hermosa. Water depths range from 1000 feet to 1800 feet in the area of the field. It was anticipated that the oil and gas produced from the Sword field would have been likely to have been processed at the existing Gaviota consolidated facility and the oil would have then been transported out of Santa Barbara County in the All American Pipeline. Access to the Gaviota plant would have been through Platform Hermosa and the existing Point Arguello Pipeline system. The Sword Unit leases were held under directed suspensions of operations with no specified end date. Production Since we sold our producing properties, we no longer have any sales contracts in place. During the years ended December 31, 2009, 2008 and 2007, we have not had, nor do we now have, any long-term supply or similar agreements with governments or authorities pursuant to which we acted as producer. The profitability of any oil and gas production activities we may have if we decide to continue in the oil and gas business will be affected by fluctuations in the sale prices of any oil and gas production. (See "Management's Discussion and Analysis of Financial Condition and Plan of Operations"). Impairment of Long Lived Assets Unproved Undeveloped Offshore California Properties Prior to conveying our interests to the government in April 2009, the Company owned direct and indirect ownership interests ranging from 0.87% to 6.97% in three unproved undeveloped offshore oil and gas properties near Santa Barbara, California with an aggregate carrying value of $1.5 million at December 31, 2008. These property interests represented the right to explore for, develop and produce oil and gas from offshore federal lease units. The ownership rights in each of these properties were retained under various suspension notices issued by the Mineral Management Service (MMS) of the U.S. federal government whereby, as long as the owners of each property were progressing toward defined milestone objectives, the owners' rights with respect to the properties continued to be maintained. The issuance of the suspension notices was necessitated by the numerous delays in the exploration and development process resulting from regulatory requirements imposed on the property owners by federal, state and local agencies. On January 12, 2008, the Court entered an order of final judgment awarding the lessees restitution of the original lease bonuses paid for thirty five of the forty lawsuit leases. Under this order we were entitled to receive a gross amount of approximately $1.5 million as reimbursement for the lease bonuses paid on the lawsuit leases. The order of final judgment was affirmed in all respects by the United States Court of Appeals for the Federal Circuit on August 25, 2008, and the governments petition seeking a rehearing of that decision was denied on December 5, 2008. The government did not seek review of the decision by the Supreme Court, and on April 10, 2009 we tendered assignment of all of the affected properties to the government and demanded payment in full. In May 2009, the Company received its approximately $1.5 million award. Productive Wells and Acreage As of December 31, 2009 we had no producing oil and gas wells or developed acreage. Productive wells are producing wells capable of production, including shut in wells. Developed acreage consists of acres spaced or assignable to productive wells. 11 Undeveloped Acreage At December 31, 2009, we held no acreage as all of our property interests were conveyed to the United States government during 2009. Drilling Activities During the year ended December 31, 2009, we did not participate in any drilling activities. ITEM 3. LEGAL PROCEEDINGS As of the date of this report, we are not involved in any legal proceedings. We were among twelve plaintiffs in a lawsuit in a case entitled Amber Resources Co., et al. v. United States, Civ. Act. No. 2-30 filed in the United States Court of Federal Claims (Court) alleging that the United States government materially breached the terms of forty undeveloped federal leases, some of which were part of our offshore California properties that we conveyed back to the government subsequent to year end 2009. In November 2005 and October 2006, the Court granted summary judgment as to liability and partial summary judgment as to damages with respect to thirty six of the forty total federal leases that were the subject of the litigation. On January 12, 2008, the Court entered an order of final judgment awarding the lessees restitution of the original lease bonuses paid for thirty five of the forty lawsuit leases. Under this order we were entitled to receive a gross amount of approximately $1.5 million as reimbursement for the lease bonuses paid on the lawsuit leases. The order of final judgment was affirmed in all respects by the United States Court of Appeals for the Federal Circuit on August 25, 2008, and the governments petition seeking a rehearing of that decision was denied on December 5, 2008. The government did not seek review of the decision by the Supreme Court, and on April 10, 2009 we tendered assignment of all of the affected properties to the government and demanded payment in full. In May 2009, we received our approximately $1.5 million award from the government. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of security holders during the year ended December 31, 2009. 12 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Market or Markets We currently have, and have had for the periods covered by this report, no active trading in the over-the-counter market, and there is no assurance that any trading market will develop. Recent regulations and rules by the SEC and the National Association of Securities Dealers virtually assure that there will be little or no trading in our stock unless and until we are quoted on the OTC Bulletin Board or similar quotation service, or listed on NASDAQ or an exchange. There is no assurance that we will be able to meet the requirements for such listing in the foreseeable future. Further, our capital stock may not be able to be traded in certain states until and unless we are able to qualify, exempt or register our stock. Quotations during the years ended December 31, 2009, 2008 and 2007 have not been available. Approximate Number of Holders of Common Stock The number of holders of record of our securities at March 31, 2010 was approximately 1,000. Dividends We have not historically paid dividends on our stock; however, management is currently considering the declaration of a dividend on our common stock in the near future. Securities Authorized for Issuance Under Equity Compensation Plans None. Recent Sales of Unregistered Securities During the year ended December 31, 2009, we did not have any sales of securities that were not registered under the Securities Act of 1933, as amended. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. ITEM 6. SELECTED FINANCIAL DATA The following selected financial information should be read in conjunction with our financial statements and the accompanying notes. Six Months Ended Year Ended December 31, June 30, 2009 2008 2007 2006 2005 2005 Total Revenues $ - $ - $ - $ - $ - $ - Loss from Operations $ (104,742 ) $ (3,620,798 ) $ (102,850 ) $ (107,127 ) $ (57,775 ) $ (110,240 ) Loss Per Share $ (. 02 ) $ (. 78 ) $ (. 02 ) $ (. 02 ) $ (. 01 ) $ (. 02 ) Total Assets $ 1,070,435 $ 1,496,235 $ 5,006,560 $ 5,006,560 $ 5,006,560 $ 5,006,560 Total Long-Term Liabilities $ - $ - $ - $ - $ - $ - Total Liabilities $ 9,670 $ 330,728 $ 220,255 $ 117,405 $ - $ - Total Stockholders Equity $ 1,060,765 $ 1,165,507 $ 4,786,305 $ 4,889,155 $ 5,006,560 $ 5,006,560 13 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Liquidity and Capital Resources At December 31, 2008, and 2007, we had no working capital. At December 31, 2009, we had $1.1 million of working capital. The cash provided by operating activities for the year ended December 31, 2009 was $1,391,493 in comparison to cash used by operating activities of $110,473 for the year ended December 31, 2008. The primary source of cash provided by operating activities was the receipt of offshore litigation proceeds of $1.5 million. We had payables to Delta of $9,670 and $330,728 at December 31, 2009 and 2008, respectively. Based on the litigation proceeds received during 2009 and our plan to liquidate all Amber properties, we believe that we will have sufficient liquidity and capital to meet our daily operational needs and obligations until the Company liquidates completely. We do not currently have a credit facility with any bank. Many of the factors which may affect our future operating performance and liquidity if we continue in business are beyond our control, including oil and natural gas prices and the availability of financing. We do not have any current liabilities and we believe that funding from Delta and the offshore litigation proceeds received during 2009 will be adequate to fund our operating expenses, if any, and satisfy any other obligations over the next year. Results of Operations The following discussion and analysis relate to items that have affected our results of operations for the years ended December 31, 2009, 2008 and 2007. The following table sets forth, for the periods presented, selected historical statements of operations data. The information contained in the table below should be read in conjunction with our financial statements and accompanying notes included in this Annual Report on Form 10-K. Years Ended December 31, 2009 2008 2007 Oil and gas sales $ - $ - $ - Operating Expenses: Impairments - 3,510,325 - Exploration expense - - 376 General and administrative, including $100,000 for each of the years ended December 31, 2009, 2008 and 2007 payable to parent 104,742 110,473 102,474 Total operating expenses 104,742 3,620,798 102,850 Operating loss (104,742 ) (3,620,798 ) (102,850 ) Net loss $ (104,742 ) $ (3,620,798 ) $ (102,850 ) 14 Year Ended December 31, 2009 Compared to Year Ended December 31, 2008 Net Loss. Our net losses for the years ended December 31, 2009 and 2008 were $ 104,742 and $3,620,798 respectively. As all of our producing properties were sold on July 1, 2001, there were no revenues, production volumes, lease operating expenses or depletion in the years ended December 31, 2009 and 2008. Impairments. During the year ended December 31, 2008, we determined that the book value exceeded the fair value of our offshore properties based on the finalization of the Offshore California litigation. As such, we recorded $3.5 million of impairment charges in our statement of operations for the year ended December 31, 2008 to reduce the value of the properties to the amount of the judgment we ultimately expect to collect from our litigation with the government. Exploration Expenses. Exploration expenses consist of geological and geophysical costs and lease rentals relating to our offshore properties. We did not incur any exploration costs for the years ended December 31, 2009 and 2008. General and Administrative Expenses. General and administrative expense for the year ended December 31, 2009 was $104,742 compared to $110,473 for the year ended December 31, 2008 and primarily consisted of expenses allocated from Delta. Year Ended December 31, 2008 Compared to Year Ended December 31, 2007 Net Loss. Our net losses for the years ended December 31, 2008 and 2007 were $3,620,798 and $102,850 respectively. As all of our producing properties were sold on July 1, 2001, there were no revenues, production volumes, lease operating expenses or depletion in the years ended December 31, 2008 and 2007. Impairments. During the year ended December 31, 2008, we determined that the book value exceeded the fair value of our offshore properties based on the finalization of the Offshore California litigation. As such, we recorded $3.5 million of impairment charges in our statement of operations for the year ended December 31, 2008 to reduce the value of the properties to the amount of the judgment we ultimately expect to collect from our litigation with the government. Exploration Expenses. Exploration expenses consist of geological and geophysical costs and lease rentals relating to our offshore properties. We incurred exploration costs of $376 for the year ended December 31, 2007. General and Administrative Expenses. General and administrative expense for the year ended December 31, 2008 was $110,473 compared to $102,474 for the year ended December 31, 2007 and primarily consisted of expenses allocated from Delta. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations were based upon the financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. Our significant accounting policies are described in Note 1 to our financial statements filed in Form 10-K for our year ended December 31, 2008. In response to SEC Release No. 33-8040, "Cautionary Advice Regarding Disclosure About Critical Accounting Policies," we have identified certain of these policies as being of particular importance to the portrayal of our financial position and results of operations and which require the application of significant judgment by management. We analyze our estimates, including those related to oil and gas reserves, oil and gas properties, income taxes, contingencies and litigation, and base our estimates on historical experience and various other assumptions that we believe are reasonable under the circumstances. Actual results may differ from these estimates under different assumptions or conditions. We believe that our critical accounting policies affect our more significant judgments and estimates used in the preparation of our financial statements. 15 Successful Efforts Method of Accounting We account for our natural gas and crude oil exploration and development activities, if any, utilizing the successful efforts method of accounting. Under this method, costs of productive exploratory wells, development dry holes and productive wells and undeveloped leases are capitalized. Gas and oil lease acquisition costs are also capitalized. Exploration costs, including personnel costs, certain geological and geophysical expenses and delay rentals for gas and oil leases, are charged to expense as incurred. Exploratory drilling costs are initially capitalized, but charged to expense if and when the well is determined not to have found reserves in commercial quantities. The sale of a partial interest in a proved property is accounted for as a cost recovery and no gain or loss is recognized as long as this treatment does not significantly affect the unit-of-production amortization rate. A gain or loss is recognized for all other sales of producing properties. The application of the successful efforts method of accounting requires managerial judgment to determine the proper classification of wells designated as developmental or exploratory which will ultimately determine the proper accounting treatment of the costs incurred. The results from a drilling operation can take considerable time to analyze and the determination that commercial reserves have been discovered requires both judgment and industry experience. Wells may be completed that are assumed to be productive and actually deliver gas and oil in quantities insufficient to be economic, which may result in the abandonment of the wells at a later date. Wells are drilled that have targeted geologic structures that are both developmental and exploratory in nature and an allocation of costs is required to properly account for the results. Delineation seismic incurred to select development locations within an oil and gas field is typically considered a development cost and capitalized, but often these seismic programs extend beyond the reserve area considered proved and management must estimate the portion of the seismic costs to expense. The evaluation of gas and oil leasehold acquisition costs requires managerial judgment to estimate the fair value of these costs with reference to drilling activity in a given area. Drilling activities in an area by other companies may also effectively condemn leasehold positions. The successful efforts method of accounting can have a significant impact on the operational results reported when we are entering a new exploratory area in hopes of finding a gas and oil field that will be the focus of future development drilling activity. The initial exploratory wells may be unsuccessful and, if so, will be expensed. Seismic costs can be substantial and will result in additional exploration expenses when incurred. Reserve Estimates We do not currently own any proved reserves and we do not currently have any estimates of any gas or oil reserves. Impairment of Gas and Oil Properties Historically, we reviewed our gas and oil properties for impairment whenever events and circumstances indicate a decline in the recoverability of their carrying value. We estimate the expected future cash flows of our gas and oil properties and compare such future cash flows to the carrying amount of the gas and oil properties to determine if the carrying amount is recoverable. If the carrying amount exceeds the estimated undiscounted future cash flows, we will adjust the carrying amount of the gas and oil properties to their fair value. The factors used to determine fair value include, but are not limited to, estimates of hydrocarbons that we believe are recoverable even though they are not proved reserves, future commodity pricing, future production estimates, anticipated capital expenditures, and a discount rate commensurate with the risk associated with realizing the expected cash flows projected. Given the complexities associated with such estimates and the history of price volatility in the gas and oil markets, events may arise that would require us to record an impairment of the book values associated with our gas and oil properties. As a result of our review, we recognized impairments totaling $3.5 million during the year ended December 31, 2008 to reduce the carrying value of our properties to an amount we ultimately expect to collect from our litigation with the government. We did not record an impairment during the year ended December 31, 2007. As of December 31, 2009, we did not own any oil and gas properties. 16 Recently Adopted Accounting Standards and Pronouncements In May 2009, the FASB issued authoritative guidance which incorporated the principles and accounting guidance for recognizing and disclosing subsequent events that originated as auditing standards into the body of authoritative literature issued by the FASB, and prescribes disclosures regarding the date through which subsequent events have been evaluated. In particular, the guidance set forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The guidance was effective for us beginning with the Quarterly Report on Form 10-Q for the quarter ended June 30, 2009. The implementation of this guidance did not have a material impact on our financial statements. Subsequent events were evaluated through the date of issuance of these consolidated financial statements at the time this Quarterly Report on Form 10-Q was filed with the Securities and Exchange Commission. ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISK Market risk is the potential loss arising from adverse changes in market rates and prices, such as foreign currency exchange and interest rates and commodity prices. We do not use financial instruments to manage foreign currency exchange or interest rate risks and do not hold or issue financial instruments for trading purposes. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA Financial statements are included beginning on Page F-1. There are no financial statement schedules since they are either not applicable or the information is included in the notes to the financial statements. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE Not applicable. ITEM 9A. CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our Exchange Act reports is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, and that such information is accumulated and communicated to management, including the chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosure. Management necessarily applied its judgment in assessing the costs and benefits of such controls and procedures, which, by their nature, can provide only reasonable assurance regarding management's control objectives. With the participation of management, our principal executive officer and principal financial officer evaluated the effectiveness of the design and operation of our disclosure controls and procedures at the conclusion of the period ended December 31, 2009. Based upon this evaluation, the principal executive officer and principal financial officer concluded that our disclosure controls and procedures were effective. 17 Managements Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting and for the assessment of the effectiveness of internal control over financial reporting for Delta. As defined by the Securities and Exchange Commission (Rule 13a-15(f) under the Exchange Act), internal control over financial reporting is a process designed by, or under the supervision of, our principal executive and principal financial officers and effected by our Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles. Our internal control over financial reporting is supported by written policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect our transactions and dispositions of our assets; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of the consolidated financial statements in accordance with U.S. generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorization of our management and directors; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In connection with the preparation of our annual consolidated financial statements, management has undertaken an assessment of the effectiveness of our internal control over financial reporting as of December 31, 2009, based on criteria established in Internal Control  Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (the COSO Framework). Managements assessment included an evaluation of the design of our internal control over financial reporting and testing of the operational effectiveness of those controls. Based on this assessment, management has concluded that as of December 31, 2009, our internal control over financial reporting was effective. Changes in Internal Controls There were no changes in internal control over financial reporting that occurred during the fourth quarter of 2009 that materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. ITEM 9B. OTHER INFORMATION None. 18 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT Information with respect to our executive officers and directors as of March 31, 2010 is set forth below: Name Age Positions Period of Service John R. Wallace 50 President and a Director June 2009 to Present Jerrie F. Eckelberger 65 Director September 1996 to Present Kevin K. Nanke 45 Treasurer and Chief Financial December 1999 to Present Financial Officer Stanley F. Freedman 61 Executive Vice President and January 3, 2006 to Present Secretary The following is biographical information as to the business experience of each of our current officers and directors. John R. Wallace has served as the President and a Director of the Company since June 5, 2009 after Roger A. Parker resigned from those positions on May 26, 2009. Mr. Wallace also serves as the President and Chief Operating Officer of Delta, which he joined in October 2003 as Executive Vice President of Operations. He was appointed President of Delta in February 2006 and a Director in June 2007. Since April 1, 2005, he has also served as Executive Vice President and Director of DHS Drilling Company, a partially owned subsidiary of Delta. Mr. Wallace was Vice President of Exploration and Acquisitions for United States Exploration, Inc. (UXP), a Denver-based publicly-held oil and gas exploration company, from May 1998 to October 2003. Prior to UXP, Mr. Wallace served as president of various privately held oil and gas companies engaged in producing property acquisitions and exploration ventures. He received a Bachelor of Science degree in Geology from Montana State University in 1981. He is a member of the American Association of Petroleum Geologists and the Independent Petroleum Association of the Mountain States. Jerrie F. Eckelberger is an investor, real estate developer and attorney who has practiced law in the State of Colorado since 1971. He graduated from Northwestern University with a Bachelor of Arts degree in 1966 and received his Juris Doctor degree in 1971 from the University of Colorado School of Law. From 1972 to 1975, Mr. Eckelberger was a staff attorney with the Eighteenth Judicial District Attorney's Office in Colorado. From 1975 to present, Mr. Eckelberger has been engaged in the private practice of law and is presently a member of the law firm of Eckelberger & Jackson, LLC. Mr. Eckelberger previously served as an officer, director and corporate counsel for Roxborough Development Corporation. From September of 1996 to the present, Mr. Eckelberger has served as a director of Delta. Since March, 1996, Mr. Eckelberger has engaged in the investment and development of Colorado real estate through several private companies in which he is a principal. Mr. Eckelberger was selected to serve as our sole Director because of his long experience with the Company and its business. Kevin K. Nanke, Treasurer and Chief Financial Officer, joined Amber in April 1995. Since April 1, 2005 he has also served as Treasurer and Chief Financial Officer for Delta Petroleum Corporation and as Treasurer, Chief Financial Officer and Director of DHS Drilling Company. Since 1989, he has been involved in public and private accounting with the oil and gas industry. Mr. Nanke received a Bachelor of Arts in Accounting from the University of Northern Iowa in 1989. Prior to working with us, he was employed by KPMG LLP. He is a member of the Colorado Society of CPA's and the Council of Petroleum Accounting Society. Stanley F. ("Ted") Freedman has served as our Executive Vice President and Secretary since January 3, 2006 and has also served as the Executive Vice President, General Counsel and Secretary of Delta Petroleum Corporation and DHS Drilling Company since January 1, 2006. He graduated from the University of Wyoming with a Bachelor of Arts degree in 1970 and a Juris Doctor degree in 1975. From 1975 to 1978, Mr. Freedman was a staff attorney with the United States Securities and Exchange Commission. From 1978 to December 31, 2005, he was engaged in the private practice of law in Denver, Colorado. 19 There is no family relationship among or between any of our officers and/or directors. We do not have any committees of our Board of Directors. Our parent, Delta Petroleum Corporation, has an audit committee and an audit committee financial expert. We do not have our own code of ethics. We have not adopted a code of ethics because Delta Petroleum Corporation has a code of ethics that applies to our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. Section 16(a) Beneficial Ownership Reporting Compliance Based solely on a review of Forms 3 and 4 and amendments thereto furnished to us during our most recent fiscal year, and Forms 5 and amendments thereto furnished with respect to our most recent fiscal year and certain representations, no persons who were either a director, officer, or beneficial owner of more than 10% of our common stock failed to file on a timely basis reports required by Section 16(a) of the Exchange Act during the most recent fiscal year. ITEM 11. EXECUTIVE COMPENSATION No officer or director received compensation directly from us during the years ended December 31, 2009, 2008 and 2007. Mr. Wallace, our President and a Director, Mr. Nanke, our Chief Financial Officer, and Mr. Freedman, our Executive Vice President and Secretary, are compensated by Delta, which compensation is paid under a management agreement with us. No officer or director received stock appreciation rights, restricted stock awards, options, warrants or other similar compensation reportable under this section during any of the above referenced periods. ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT (a) & (b) Security Holdings of Management and Persons Controlling more than 5% of Shares of Common Stock Outstanding on a Fully-Diluted Basis. Name and Address of Amount & Nature of Beneficial Owners Beneficial Ownership Percent of Class Delta Petroleum Corporation 4,277,977 91.68 % 370 17th Street, Suite 4300 Denver, CO 80202 John R. Wallace 4,277,977 91.68 % 370 17th Street, Suite 4300 Denver, CO 80202 Jerrie F. Eckelberger 4,277,977 91.68 % 370 17th Street, Suite 4300 Denver, CO 80202 Kevin K. Nanke 4,277,977 91.68 % 370 17th Street, Suite 4300 Denver, CO 80202 Stanley F. Freedman 4,277,977 91.68 % 370 17th Street, Suite 4300 Denver, CO 80202 All Directors and Executive Officers as a Group (4 persons) 4,277,977 91.68 % (1) All shares are owned by Delta; Messrs. Wallace, Eckelberger, Nanke and Freedman are officers, directors and/or shareholders of Delta. 20 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS Effective October 1, 1998, we entered into an agreement with Delta which provides for the sharing of management between the two companies. Under this agreement we pay Delta $25,000 per quarter for our share of rent, administrative, accounting and management services of Delta officers and employees. This agreement may be cancelled by either party at any time. It is our opinion that fees paid to Delta for services rendered are comparable to fees that would be charged by similarly qualified non-affiliated persons. The charges to us for the provision of services by Delta were $100,000 for each of the years ended December 31, 2009, 2008 and 2007. We had payables to Delta of $9,670, $330,728 and $220,255 at December 31, 2009, 2008 and 2007, respectively. ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES AUDIT FEES: The aggregate fees billed for professional services rendered by KPMG LLP for the audit of our annual financial statements for the year ended December 31, 2009 and the review of the financial statements included in our Forms 10-Q for such fiscal year were paid by Delta, our parent, pursuant to our agreement under which we pay Delta $25,000 per quarter. (See Item 13. Certain Relationships and Related Transactions.) FINANCIAL INFORMATION SYSTEMS DESIGN AND IMPLEMENTATION FEES: No fees were billed for professional services rendered by KPMG LLP for financial information systems design and implementation services for the year ended December 31, 2009. ALL OTHER FEES: No fees were billed for services rendered by KPMG LLP, other than the services referred to above, for the year ended December 31, 2009. AUDIT COMMITTEE PRE-APPROVAL POLICY: Our independent registered public accounting firm may not be engaged to provide non-audit services that are prohibited by law or regulation to be provided by it, nor may our independent registered public accounting firm be engaged to provide any other non-audit service unless it is determined that the engagement of the principal accountant provides a business benefit resulting from its inherent knowledge of Amber while not impairing its independence. The Audit Committee of Delta must pre-approve permissible non-audit services. During the year ended December 31, 2009, Delta's Audit Committee was not required to approve any non-audit services provided to Delta and its subsidiaries by the independent registered public accounting firm, as none were provided. 21 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES (a) (1) Financial Statements Report of Independent Registered Public Accounting Firm F -1 Balance Sheets as of December 31, 2009 and 2008 F -2 Statements of Operations and Accumulated Deficit Years ended December 31, 2009, 2008 and 2007 F -3 Statements of Cash Flows Years ended December 31, 2009, 2008 and 2007 F -4 Notes to Financial Statements F -5 (a) (2) Financial Statement Schedules None (a) (3) Exhibits The Exhibits listed in the Index to Exhibits appearing at page 24 are filed as part of this report. Management contracts and compensatory plans required to be filed as exhibits are marked with an "*." 22 INDEX TO EXHIBITS (2) Plan of Acquisitions, Reorganization, Arrangement, Liquidation, or Succession. Not applicable. (3) Articles of Incorporation and Bylaws. 3.1 The Articles of Incorporation (Certificate of Incorporation) and Bylaws of the Registrant filed as Exhibits 4 and 5 to Registrant's Form S-1 Registration Statement filed August 28, 1978 with the Securities and Exchange Commission are incorporated herein by reference. The Restated Articles of Incorporation (Restated Certificate of Incorporation) dated January 26, 1988 and Amendment to Restated Certificate of Incorporation dated September 18, 1989 are incorporated by reference to Exhibits 3.1 and 3.2 to the Company's Form10-KSB for the fiscal year ended June 30, 1997. 3.2 Certificate for Renewal and Revival of Charter. Incorporated by reference from Exhibit 3.2 of the Company's Form 10-K for the fiscal year ended June 30, 2003. (4) Instruments Defining the Rights of Security Holders. 4.1 Certificate of Designation of the Relative Rights of the Class A Preferred Stock of Amber Resources Company dated July 25, 1989. Incorporated by reference to Exhibit 4.1 of the Company's Form 10-KSB for the fiscal year ended June 30, 1997. (9) Voting Trust Agreement. Not applicable. (10) Material Contracts. 10.1 Agreement dated March 31, 1993 between Delta Petroleum Corporation and Amber Resources Company. Incorporated by reference from Exhibit 10.1 of the Company's Form 10-KSB for the fiscal year ended June 30, 1997. 10.2 Amber Resources Company 1996 Incentive Plan. Incorporated by reference from Exhibit 99.1 of the Company's December 4, 1996 Form 8-K. * 10.3 Agreement between Amber Resources Company and Delta Petroleum Corporation dated effective October 1, 1998. Incorporated by reference from Exhibit 10.2 of the Company's Form 10-KSB for the fiscal year ended June 30, 1999. 10.4 Purchase and Sale Agreement between Amber Resources Company and Delta Petroleum Corporation dated July 1, 2001. Incorporated by reference to Exhibit 10.4 to the Company's Form 10-K for the fiscal year ended June 30, 2002. (11) Statement Regarding Computation of Per Share Earnings. Not applicable. (12) Statement Regarding Computation of Ratios. Not applicable. (13) Annual Report to Security Holders, Form 10-Q or Quarterly Report to Security Holders. Not applicable. (16) Letter re: Change in Certifying Accountants. Not applicable. (17) Letter re: Director Resignation. Not applicable. (18) Letter Regarding Change in Accounting Principles. Not applicable. (19) Previously Unfiled Documents. Not applicable. 23 (21) Subsidiaries of the Registrant. Not applicable. (22) Published Report Regarding Matters Submitted to Vote of Security Holders. Not applicable. (23) Consent of Experts and Counsel. Not applicable. (24) Power of Attorney. Not applicable. (31) Rule 13a-14(a)/15d-14(a) Certifications . 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002. Filed herewith electronically. 31.2 Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002. Filed herewith electronically. (32) Section 1350 Certifications. 32.1 Certification of Chief Executive Officer Pursuant to 18 U. S. C. Section 1350. Filed herewith electronically. 32.2 Certification of Chief Financial Officer Pursuant to 18 U. S. C. Section 1350. Filed herewith electronically . (99) Additional Exhibits. Not applicable. * Management contracts and compensatory plans. 24 Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Amber Resources Company of Colorado (A subsidiary of Delta Petroleum Corporation): We have audited the accompanying balance sheets of Amber Resources Company of Colorado (the "Company"), a subsidiary of Delta Petroleum Corporation (Delta), as of December 31, 2009 and 2008 and the related statements of operations and accumulated deficit, and cash flows for each of the years in the three-year period ended December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Amber Resources Company of Colorado as of December 31, 2009 and 2008, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2009, in conformity with United States generally accepted accounting principles. /s/ KPMG LLP KPMG LLP Denver, Colorado March 31, 2010 F-1 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) BALANCE SHEETS December 31, December 31, 2009 2008 ASSETS Cash $ 1,070,435 $ - Current assets 1,070,435 - Property and equipment: Oil and gas properties, successful efforts method of accounting: Unproved undeveloped offshore California - 1,496,235 Net property and equipment - 1,496,235 Total assets $ 1,070,435 $ 1,496,235 LIABILITIES AND STOCKHOLDERS EQUITY Liabilities: Payable to parent $ 9,670 $ 330,728 Stockholders equity: Preferred stock, $. 10 par value: authorized 5,000,000 shares of Class A convertible preferred stock, none issued - - Common stock, $. 0625 par value; authorized 25,000,000 shares, issued and outstanding 4,666,185 shares 291,637 291,637 Additional paid-in capital 5,755,232 5,755,232 Accumulated deficit (4,986,104 ) (4,881,362 ) Total stockholders equity 1,060,765 1,165,507 Total liabilities and stockholders equity $ 1,070,435 $ 1,496,235 See accompanying notes to financial statements. F-2 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) STATEMENTS OF OPERATIONS AND ACCUMULATED DEFICIT Years Ended December 31, 2009 2008 2007 Oil and gas sales $ - $ - $ - Operating expenses: Impairments - 3,510,325 - Exploration expense - - 376 General and administrative, including $100,000 for each of 2009, 2008 and 2007 payable to parent 104,742 110,473 102,474 Total operating expenses 104,742 3,620,798 102,850 Operating loss (104,742 ) (3,620,796 ) (102,850 ) Net loss $ (104,742 ) $ (3,620,796 ) $ (102,850 ) Accumulated deficit at beginning of year (4,881,362 ) (1,260,564 ) (1,157,714 ) Accumulated deficit at end of year $ (4,986,104 ) $ (4,881,362 ) $ (1,260,564 ) Basic loss per share $ (. 02 ) $ (. 78 ) $ (. 02 ) Weighted average number of common shares outstanding 4,666,185 4,666,185 4,666,185 See accompanying notes to financial statements. F-3 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) STATEMENTS OF CASH FLOWS Years Ended December 31, 2009 2008 2007 Cash flows from operating activities: Net loss $ (104,742 ) $ (3,620,798 ) $ (102,850 ) Impairments - 3,510,325 - Proceeds from offshore litigation award 1,496,235 - - Net cash provided by (used in) operating activities 1,391,493 (110,473 ) (102,850 ) Cash flows from financing activities: Changes in accounts payable to parent (321,058 ) 110,473 102,850 Net cash provided by (used in) financing activities (321,058 ) 110,473 102,850 Net change in cash 1,070,435 - - Cash at beginning of year - - - Cash at end of year $ 1,070,435 $ - $ - See accompanying notes to financial statements. F-4 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 (1) Nature of Organization Organization Amber Resources Company of Colorado, formerly Amber Resources Company (the Company), was incorporated in January, 1978, and is principally engaged in acquiring, exploring, developing, and producing offshore oil and gas properties. As of December 31, 2008, the Company owned interests in three undeveloped oil and gas properties in federal units offshore California, near Santa Barbara. As of December 31, 2009 Delta Petroleum Corporation ("Delta") owned 4,277,977 shares (91.68%) of the Company's common stock. (2) Summary of Significant Accounting Policies Oil and Gas Properties The Company follows the successful efforts method of accounting for its oil and gas activities, if any. Accordingly, costs associated with the acquisition, drilling, and equipping of successful exploratory wells are capitalized. Geological and geophysical costs, delay and surface rentals and drilling costs of unsuccessful exploratory wells are charged to expense as incurred. Costs of drilling development wells, both successful and unsuccessful, are capitalized. Upon the sale or retirement of oil and gas properties, the cost thereof and the accumulated depreciation and depletion are removed from the accounts and any gain or loss is credited or charged to operations. Depreciation and depletion of capitalized acquisition, exploration and development costs are computed on the units-of-production method by individual fields as the related proved reserves are produced. Capitalized costs of undeveloped properties are assessed periodically and a provision for impairment is recorded, if necessary, through a charge to operations. The Company recorded impairments totaling $3.5 million for the year ended December 31, 2008 to reduce the carrying values of the properties to their fair value based on the amount ultimately expected to be collected from the litigation with the government. Impairment of Long Lived Assets Applicable accounting rules establish a single accounting model for long-lived assets to be disposed of by sale and requires that those long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or in discontinued operations. Earnings (Loss) per Share Basic earnings (loss) per share is computed by dividing net earnings (loss) by the weighted average number of common shares outstanding during each period. The Company does not have any dilutive equity instruments and as such, diluted earnings (loss) per share has not been presented. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period. Significant estimates include the fair value of undeveloped properties and contingencies and litigation. Actual results could differ from these estimates. F-5 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 (2) Summary of Significant Accounting Policies, Continued Recently Issued Accounting Standards and Pronouncements In May 2009, the FASB issued authoritative guidance which incorporated the principles and accounting guidance for recognizing and disclosing subsequent events that originated as auditing standards into the body of authoritative literature issued by the FASB, and prescribes disclosures regarding the date through which subsequent events have been evaluated. In particular, the guidance set forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and the disclosures that an entity should make about events or transactions that occurred after the balance sheet date. The guidance was effective for the Company beginning with the Quarterly Report on Form 10-Q for the quarter ended June 30, 2009. The implementation of this guidance did not have a material impact on the Companys financial statements. Subsequent events were evaluated through the date of issuance of these consolidated financial statements at the time this Annual Report on Form 10-K was filed with the Securities and Exchange Commission. (3) Oil and Gas Properties The Company sold all of its onshore producing properties to Delta Petroleum Corporation on July 1, 2001. As such, no oil and gas revenues were recorded during the years ended December 31, 2009, 2008 and 2007. No reserve estimates were prepared for these periods as all remaining leases were undeveloped. In April 2009, the Company conveyed all of its ownership interest in all of its remaining properties to the United States in connection with the entry of a final judgment in the amount of $1,496,235 entered in the Companys favor and against the government in a lawsuit alleging that the U.S. government materially breached the terms of certain undeveloped federal leases, some of which were part of the Companys offshore California properties. The Company has not owned any interests in any oil or gas properties since it conveyed its remaining properties to the United States. (4) Preferred Stock The Board of Directors is authorized to issue 5,000,000 shares of preferred stock having a par value of $.10 per share. As of the years ended December 31, 2009, 2008 and 2007, no preferred stock had been issued. F-6 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 (5) Income Taxes At December 31, 2009, 2008 and 2007, the Company's significant deferred tax assets and liabilities are summarized as follows: Year Ended December 31, 2009 2008 2007 Deferred tax assets: Oil and gas properties $ - $ 1,292,998 $ - Net operating loss carryforwards 1,413,137 431,611 602,173 Gross deferred tax assets 1,413,137 1,724,608 602,173 Less valuation allowance (1,413,137 ) (1,724,608 ) (602,173 ) Net deferred tax asset $ - $ - $ - No income tax expense or benefit has been recorded for the years ended December 31, 2009, 2008 and 2007 since the deferred income expense or benefit that would have otherwise been recorded was offset by a change in the valuation allowance for such net deferred tax assets. The Company is consolidated in Delta's income tax return and accounts for its income tax as if it filed a separate return. The deferred tax asset has a full valuation allowance because the Company does not believe it is more likely than not that the net operating loss carryforwards will be used due to the lack of current or planned income generating activities. At December 31, 2009, the Company had net operating loss carryforwards for regular tax purposes of approximately $3.8 million. The Company had no unrecognized tax benefits as of December 31, 2009, 2008 and 2007. The Company recognizes interest and penalties related to uncertain tax positions in income tax (benefit)/expense. No interest and penalties related to uncertain tax positions were accrued at December 31, 2009. The tax years 2006 through 2008 for federal returns and 2005 through 2008 for state returns remain open to examination by the major taxing jurisdictions in which the Company operates, although no material changes to unrecognized tax positions are expected within the next twelve months. (6) Related Party Transactions Effective October 1, 1998, the Company and Delta entered into an agreement which provides for the sharing of management between the two companies. Under this agreement the Company pays Delta $25,000 per quarter for its share of rent, administrative, accounting and management services of Delta officers and employees. The charges to the Company for the provision of services by Delta were $100,000 for each of the years ended December 31, 2009, 2008 and 2007. The Company had non-interest bearing payables to Delta of $9,670, $330,728 and $220,255 at December 31, 2009, 2008 and 2007, respectively. F-7 AMBER RESOURCES COMPANY OF COLORADO (A subsidiary of Delta Petroleum Corporation) Notes to Financial Statements December 31, 2009 and 2008 (7) Disclosures About Capitalized Costs, Costs Incurred and Major Customers Capitalized costs related to oil and gas producing activities are as follows : Years Ended December 31, 2009 2008 2007 Unproved undeveloped offshore California properties $ - $ 1,496,235 $ 5,006,560 Costs incurred in oil and gas producing activities for the years ended December 31, 2009, 2008 and 2007 are as follows: Year Ended December 31, 2009 2008 2007 Unproved property acquisition costs $ - $ - $ - Exploration costs $ - $ - $ 376 A summary of the results of operations for oil and gas producing activities, excluding general and administrative cost, for the years ended December 31, 2009, 2008 and 2007 is as follows: Year Ended December 31, 2009 2008 2007 Oil and gas sales $ - $ - $ - Expenses: Lease operating - - - Depletion - - - Exploration - - 376 Results of operations of oil and gas producing activities $ - $ - $ (376 ) The Company manages its business through one operating segment. There were no customers for the years ended December 31, 2009, 2008 and 2007. (8) Information Regarding Proved Oil and Gas Reserves (Unaudited) The Company sold all its producing properties to Delta on July 1, 2001. As such, no reserve estimates were prepared for the past three years. F-8 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, we have caused this Form 10-K to be signed on our behalf by the undersigned, thereunto duly authorized, in the City of Denver and State of Colorado on the 31 st day of March, 2010. AMBER RESOURCES COMPANY OF COLORADO By: /s/ John R. Wallace John R. Wallace, Principal Executive Officer By: /s/ Kevin K. Nanke Kevin K. Nanke, Principal Financial Officer Pursuant to the requirements of the Securities Exchange Act of 1934, this Form 10-K has been signed below by the following persons on our behalf and in the capacities and on the dates indicated. Signature and Title Date /s/ John R. Wallace March 31, 2010 John R. Wallace, Director /s/ Jerrie F. Eckelberger March 31, 2010 Jerrie F. Eckelberger, Director 33
